Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Status of Claims
Applicant’s election of Group I, encompassing Claims 36-41, 44, and 50-55, and election of species with traverse in the reply filed on 06/21/2022 is acknowledged. Applicant elected peptide as pharmaceutically active ingredient, chloroform:methanol as organic solvent, and oral administration as transmucosal administration.  Applicant did not indicate pharmaceutically acceptable active ingredient, dietetically acceptable ingredient, or a mixture of both is elected as required in the species election.  However, with the election of peptide as pharmaceutically active ingredient, the Examiner will take this election to also mean the election of pharmaceutically active ingredient for compact prosecution.
Applicant traverses the restriction and election requirement appearing to argue that Lin. Applicant appears to argue that the invention constitutes a special technical feature. Applicant states that Lin is silent on the intine being intact, only mentioning the exine, and with Lin’s use of strong acid at prolonged length, one cannot assume that the intine would be intact.
The Examiner has weighed the argument but was not persuaded. A delivery system comprising a purified pollen particle with an intact intine and exine layer and devoid of pollenkit is known in the art as laid out in the rejection below. Therefore, the shared technical feature is still not special.  As such, the restriction and election requirement is maintained. Claim 44 depends from a claim containing non-elected invention (Claim 42); Claims 54-55 are drawn to none elected species. As such, Claims 44 and 54-55 are withdrawn.  Claims 36-41 and 50-53 are presented for examination on the merits for patentability as they read upon the elected subject matter. 
Priority
This Application, 16484536, filed 11/21/2019 is a national stage entry of PCT/ES2018/070092, International Filing Date: 02/08/2018 claims foreign priority to 201730152, filed 02/09/2017  claims foreign priority to 201730151 , filed 02/09/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/21/2022, 11/21/2019, and 11/21/2019 were filed before the mailing date of the first Office Action.  The submission is in compliancewith the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-41 and 50-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 36 is rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for ALL possible forms of delivery systems comprising a purified pollen particle with exine and intine layers, and absent a pollenkit; and a colloidal particle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. All claims depending from Claim 36 are also rejected.
    There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. See In re Wands, 858 F.2d 731, 737, 8 USPQ 2d 1400, 1404 (Fed. Cir. 1998). The court set forth the eight factors to consider when assessing if a disclosure would require undue experimentation. Citing Ex parte Forman, 230 USPQ 546, the court recited eight factors.
             These factors include, but are not limited to:
1) The breadth of the claims,
2) The nature of the invention,
3) The state of the prior art,
4) The level of one of ordinary skill,
5) The level of predictability in the art,
6) The amount of direction provided by the inventor,
7) The existence of working examples
8) The quantity of experimentation needed to male or use the invention based on the content of the disclosure.
  (1-5)  The breadth of the claims, the nature of the invention, the state of the prior art and the level of predictability in the art.  The claim is broad. The claim is drawn to a delivery system that comprises a purified pollen particle and a colloidal particle.  The art teaches multiple embodiments and possibilities including wherein i) the colloidal particle is inside the pollen particle co-encapsulated with the active but separate from it, ii) the colloidal particle encapsulating the actives inside the pollen particle, iii) the colloidal particle envelops the pollen particle, and iv) a percentage of colloidal particle is attached to the surface (Cho, WO 2017/010945 A1; [0153]-[0156]). However, it appears that only ii) has been envisioned by the Applicant with the nanosystems encapsulating actives inside the pollen, and it is unclear, for instance how ii) could be derived from iii) given that the pollens are micrometer in size and would not be suitable for nanosystem modifications and still maintain their function.  Accordingly, the level of predictability of suitability in the art is low.  
  (6-7) The amount of direction provided by the inventors and the existence of working examples: Applicants have provided in the specification disclosure the preparation of the colloidal particle encapsulating the actives inside the pollen particle.
    (8) The quantity of experimentation needed to make or use the invention bases on the content of the disclosure: The quantity of experimentation needed to make and use the invention based on the contents of the disclosure and the unpredictability asserted by the Applicant, is very high and not enabled by the specification. 
    Summary and conclusion
The delivery system comprising a purified pollen particle and a colloidal particle implies multiple structural possibilities that, although finite, is potentially diverse enough to render the claim indefinite. The disclosure indicates that the colloidal particles have nanometer sizes and the pollen are micrometer in diameter; the latter of which can be partially or fully coated, and the former can contain active or be present inside the pollen without active. 
The claim will be examined as it reads on ii) the colloidal particle encapsulating the actives inside the pollen particle.  
For the forgoing reasons, the specification is not enabling for the scope of the claims. 
In view of the unpredictability in the art, the lack of sufficient working examples, the excessive breadth of the claims and lack of guidance in the specification, it would require undue experimentation on the part of the person of skill in the art to practice the full scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Applicant Claims
A delivery system comprising a) a purified pollen particle with intine and exine layer and lacks lipid layer (pollenkit); b) a colloidal particle; wherein the purified pollen particle is a spinose purified pollen particle; the colloidal particle is organic colloidal particle; the diameter of organic colloidal particle is 1-500 nm;. the polydispersity index of mean diameter of organic colloidal particle is 0.1-0.5; comprises pharmaceutically active ingredient; transmucosal administration is oral administration (elected); for controlled release of pharmaceutically active ingredient; active is peptide (elected).

Claims 36-41 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO 2017/010945 A1, cited in IDS), hereinafter Cho, in view of Morsi et al. (Int J Pharm Pharm Sci, Vol 7, Issue 7, 2015, 234-240), hereinafter Morsi, and Diego-Taboada et al. (Pharmaceutics 6.1 (2014): 80-96), hereinafter Diego-Taboada. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Cho teaches the microencapsulation of compounds in natural spores and pollen grains (Title). Cho also teaches the spore or pollen to comprise a hydrogel or other agent to control the rate release of the active from the spore (Abstract). Cho teaches spores or pollen with the exine shell, intine layer, and organelles within [0099]. Cho teaches embodiments which removes the pollenkit as required by Claim 36 to minimize the spore's allergenicity. [00112].
Regarding Claim 37, Cho describes utility of Lycopodium spores, which are spinose, as evidenced by Diego-Taboada (Fig. 4).  Cho expressly teaches lycopodium spores for drug delivery (Examples 1 and 2). 
Cho teaches agents useful for controlled release of substance and how these agents are encapsulated inside the spore as coating or co-loading agents. These include hydrogels, polysaccharides, etc. [00147]-[00149]. Cho envisions multiple embodiments including embodiments wherein the agent is co-encapsulated with the compound within the whole spore [0150]-[0159].  Cho describes the study wherein BSA loaded spores/pollens mixed with alginate for tunable release (Sections 6.1.3.4 and 6.2.2.6), which render obvious the organic colloidal particle and controlled release limitations in the claims, specifically in Claims 38 and 52. Cho expressly teaches caffeine active loaded in the L. clavatum spores with encapsulant Eudragit (Example 8).
Regarding Claims 41, 53, Cho teaches that the encapsulation technique applies to delivery of various agents including small molecules, peptides and cosmetics [00243].
Regarding Claims 50 and 51, Cho teaches the controlled release of 5-fluorouracil from lycopodium clavatum spores for oral delivery (Example 3), which also render the transmucosal administration limitation instantly claimed obvious. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
While Cho teaches encapsulation materials such as natural particles based on chitosan, gelatin, etc. [0234], Cho does not expressly recite that these are colloidal particles. Cho is silent on the polydispersity index.
Morsi is also in the field of drug delivery and cures the deficiency of Cho by teaching alginate/chitosan nanodispersions (Abstract). Morsi teaches nanoparticles that are colloidal particles having sizes in the range of 10-1000 nm, and provides stability to drugs and are useful for their controlled release properties (p. 1, R. Col., top paragraph). Morsi recites that cationic polymers have good mucoadhesive properties, and describes chitosan (CS) and alginate (ALG) as the most interesting colloidal carrier systems because CS is nontoxic, hydrophilic, biocompatible, and has antibacterial properties, among other things, while ALG is natural and suitable for entrapping water soluble drugs (p. 1, R. Col., 2nd paragraph). 
Morsi determined the physicochemical properties of the ketorolac tromethamine (KT)-loaded ALG/CS nanoparticles prepared by two different methods, i.e. modified coacervation and ionotropic pregelation methods, and presented particle sizes and polydispersity indices that overlap with the claimed range (Tables 3 and 4). Morsi relates that all nanodispersions prepared from ionotropic pregelation method had sustained-release characteristics, with one formulation, P6, having good homogeneity (PDI<0.5) and small particle size that could enhance the passage of particles through biological barriers, and has highest positive zeta potential that ensures good mucoadhesion and high colloidal stabilization of the NPs against coagulation (p. 5, R. Col., 2nd paragraph). 
Regarding the instruments used in Claims 39 and 40, Morsi used Malvern Zetasizer 2000 to measure the mean particle size and size distribution of freshly prepared nanoparticle dispersions, and light scattering was monitored. While Morsi does not use the same instruments in the claims, Morsi still render the particle size and PDI obvious because the numbers of Morsi overlap with the instantly claimed ranges, and the methods and the instruments used are comparable. 
Diego-Taboada is in the same field of study as Cho and describes pollens to be microcapsules with nano-diameter sized channels on the shell wall.   Diego-Taboada teaches that the largest channels of the wall shells is around 200-300nm which restricts the passage of macromolecules (p. 85, Section 4).  Diego-Taboada provides the motivation to use the nanoparticle system taught by Morsi in the pollen of Cho. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	Cho described the microencapsulation of compounds in pollens as delivery vehicles for various agents such as peptides and small molecules in controlled release manner. Cho comprehends the use of polysaccharides such as alginate and chitosan to be useful in encapsulating actives within the pollen. Morsi taught nanocolloidal particles of 10-1000 nm size, which provides stability to drugs and are useful for their controlled release; Morsi taught a nanodispersion system having good homogeneity (PDI<0.5) and small particle size, which could enhance the passage of particles through biological barriers, has good mucoadhesion and high colloidal stabilization.  Diego-Taboada described pollens to be microcapsules with nano-diameter sized channels on the shell wall, which restricts the passage of macromolecules. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cho with that of Morsi and Diego-Taboada and arrive at the instant claims wherein the pollen encapsulates nanosystems of Morsi, making stable nanocolloids that would be released from the pollen microstructure in a controlled release fashion.	
With regards to the claimed sizes and PDI, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 36-41 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Atkin et al. (US 2013/0309298 A1, cited in the IDS), hereinafter Atkin, in view of Morsi, as evidenced by Diego-Taboada. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Atkin teaches formulations comprising exine shell from naturally occurring spore and a protective additive encapsulated within the exine shell (Abstract). Atkin expressly teaches the use of the spores from Lycopodium clavatum L. (common club moss), which have spiny structures as evidenced by Diego-Taboada (Fig. 4).  The spores are defatted, i.e. lipid layer removed, and Atkin describes a preparation wherein intine layer is preserved, and the resulting spores are washed and dried [0147]-[0155].  As such, the feature of purified pollen comprising intine and exine layers without the pollenkit is obvious. 
Atkin also exemplifies the inclusion of gum arabic, gelatin, cocoa butter, lanolin, etc. in the shell, which renders obvious the colloidal particle, and names other suitable protective additives including polysaccharides such as chitosan etc. (Examples 1-22; [0063], [0076]). Atkin explains that exines have nano-sized pores through which actives can pass through. The exine shells are immersed in an excess of the substance to be encapsulated within them, maximizing protection of the active substance and protective additive ([0104], [0108]). Atkin also describes a pharmaceutical formulation using spore-derived exine shells loaded with, for example, protein, but can be used to encapsulate other active agents including peptide (Example 23; Claim 38).  
	Atkin teaches the formulation is suitable for oral delivery and the additive is chosen to achieve the desired release profile by controlling the release of the active (Example 2, Claim 55, [0127], [0059]).  
Therefore, Claims 36-38, 41, 50-53 are rendered obvious by Atkin.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Atkin does not teach the organic colloidal particle mean diameter between 1-500 nm.
Atkin teaches that the combination of high active loadings, small encapsulant size and adequate protective encapsulation is difficult but extremely useful [0027]. Atkin comprehends that the exine has nanopores through which the active can pass through [0104]. Atkin  contemplates that addition of protective additive would  form an at least partial protective layer around the outside of an active substance "core", and at least partially coat the inside of the exine shell, thus blocking at least some of its pores [0112]. The exine shell may be coated with a barrier layer to protect, and/or prevent release of, the encapsulated active substance and protective additive until a desired time or location is reached [0118].
The teachings of Morsi and Diego-Taboada have been set forth supra. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Atkin recognizes polysaccharides such as gum arabic, chitosan etc. as suitable protective additive, which are also recognized by the instant disclosure to be useful classes of nanosystems (Specification, p. 18, last paragraph). Atkin comprehends the controlled release aspect wherein the active would be transported through the nanopores of the exine shell. Diego-Taboada described pollens to be microcapsules with nano-diameter sized channels on the shell wall, which restricts the passage of macromolecules.  Morsi taught nanocolloidal particles of small particle size, which could enhance the passage of particles through biological barriers, has good mucoadhesion and high colloidal stabilization.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Atkin with that of Morsi and Diego-Taboada and arrive at the instant claims wherein the pollen encapsulates nanosystems of Morsi, making stable nanocolloids that would be released from the pollen microstructure through the nanochannels in a controlled release fashion as taught by Atkin and Diego-Taboada.
	With regards to the claimed sizes and PDI, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616